Citation Nr: 1137124	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-49 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty from May 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claim enumerated above.

The issue of entitlement to service connection for tinnitus has been raised by the record, particularly in a July 2010 statement.  However, because the Agency of Original Jurisdiction (AOJ) has yet to adjudicate this issue, the Board does not have jurisdiction over it, and it is therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran was exposed to loud noises during military service.

2. The Veteran currently has a diagnosis of hearing loss, and the medical evidence
supports a link between this diagnosis and acoustic trauma sustained in active service.


CONCLUSION OF LAW

Hearing loss was incurred as a result of active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his hearing loss developed in the 1960's as a result of sustained exposure to loud noises associated with his active service duties as a radar repairman.  In written correspondence, the Veteran describes being surrounded by F-104 Thunder jets on a daily basis while working on the flight line without any hearing protection.  The Veteran reports that subsequent to leaving service, he worked as a television repairman and salesman, an accountant and a tax specialist and therefore had no further exposure to loud noises.

As a preliminary matter, the Board finds that VA has substantially satisfied its duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

For purposes of applying VA law, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000, Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000, Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's Service Treatment Records (STRs) are absent of complaints or audiometric evidence of hearing loss for VA purposes.  The Veteran's 
December 1958 separation audiogram showed normal hearing from 250 Hertz to 8000 Hertz in both ears.  

The Veteran asserts that he began losing his hearing in the 1960's and began to seek treatment in the late 1960's or early 1970's.  The Veteran also states that his hearing loss was diagnosed as Meniere's Disease by the Shea Clinic in Memphis, Tennessee in the early 1970's.  VA attempts to obtain these records, however, were unsuccessful.  In support of his claim, the Veteran submitted an article obtained from the internet, which states that Meniere's Disease can be attributed to exposure to loud noises.  

A June 2010 VA treatment record and private medical records from May 1994, October 1996 and December 1997 demonstrate that the Veteran is diagnosed with hearing loss that meets VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385 (2010). 

Additionally, the Veteran submitted a March 2010 private medical record from the Beltone Hearing Aid Center, which confirmed current sensorineural hearing loss.  Based on that examination, audiologist G.B. determined that the type of hearing loss with which the Veteran was diagnosed is normally attributed to working in a noisy environment.  G.B. opined that because the Veteran's exposure during service would seem to be the only loud noise working environment during his lifetime, the Veteran's hearing loss "is most probably attributed to" his military noise exposure.  

In October 2010, the Veteran underwent a VA examination, during which he reported an onset of hearing loss in 1971 and an onset of tinnitus in the 1960's.  The examiner diagnosed the Veteran with sensorineural hearing loss but opined that the Veteran's current bilateral hearing loss was not caused by or the result of military service.  The VA examiner stated that noise damage to hearing occurs at the time of exposure and does not deteriorate later unless for other reasons or additional noise exposure.  As the Veteran's December 1958 separation audiogram showed normal pure tone thresholds, the examiner found that the Veteran's hearing loss appeared to be attributed to a post-service source.  

The Board has reviewed the entire record, and finds that, resolving all doubt in the Veteran's favor, the evidence supports an award of service connection for hearing loss.  See Hickson, supra; 38 U.S.C.A. § 5107(b).  First, the Board notes that service connection for bilateral hearing loss cannot be granted on a presumptive basis because sensorineural hearing loss was not diagnosed until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  
See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In summary, the results of the VA examination, VA treatment records and private medical records reflect current hearing loss that meets the requirements of impaired hearing for VA purposes under 38 C.F.R. § 3.385.  Additionally, although the STRs were negative for any complaints, the Board finds the Veteran's testimony that he was exposed to loud noises in service is consistent with the circumstances of his service and is competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

With evidence of a current disability and an in-service event, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  In this regard, although the October 2010 VA examiner opined that the Veteran's hearing loss was not caused by or the result of military service, the Veteran's private audiologist has submitted a statement indicative of a positive relationship between the Veteran's current hearing loss and his in-service noise exposure.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In weighing the contrasting opinions, the Board finds the opinions to be of equal probative value.  Regarding the VA examination, the Board notes that the VA examiner did review the Veteran's claims file prior to rendering his opinion; however, his negative nexus opinion appears to center upon the fact that it appears that the Veteran's hearing loss occurred after his time in the military, as well as upon a general statement that noise damage occurs at the time of exposure.  The VA examiner explains that hearing does not deteriorate later unless for other reasons or additional noise exposure but fails to make a determination of causation or etiology based upon the circumstances specific to the Veteran.  In particular, the VA examiner does not include in his opinion an analysis of the Veteran's service exposure and his post-service job duties.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1966) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  

Conversely, the private audiologist's positive nexus opinion appears to be based upon a consideration of the Veteran's service duties as well as his post-service employment.  The private audiologist determined that the Veteran's service would seem to be his only exposure to loud noises within a working environment.  As a result, he reasons that the Veteran's hearing loss is most probably attributed to his service exposure.  Still, when weighing the two opinions, the Board cannot accord greater probative weight to the private audiologist's opinion because it does not appear to be founded upon a review of the entire claims file.  Notably, the private audiologist makes no mention of the Veteran's STRs, and in particular, no reference to the Veteran's 1958 separation audiogram, which noted normal hearing.  Considering that the VA examiner noted that noise damage to hearing occurs at the time of exposure, and the private audiologist may not have had the opportunity to review the Veteran's normal audiogram at service separation, the Board is unable to accord the private opinion more probative weight than the VA opinion.

In sum, when balancing the medical opinions provided, the Board finds that the two are of equal probative weight.  As the evidence of record is in equipoise as to whether the Veteran's hearing loss was incurred in active service (i.e. there is an approximate balance of positive and negative evidence), service connection is warranted.  In so finding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990) (noting that the "benefit of the doubt" standard is similar to the rule deeply embedded in baseball folklore that the "tie goes to the runner").

	
ORDER

Service connection for bilateral hearing loss is granted, subject to the rules and regulations governing awards of monetary benefits.


____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


